Filed 7/21/22 P. v. Zendejas CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                          DIVISION FIVE

 THE PEOPLE,                                                       B313035

           Plaintiff and Respondent,                               (Los Angeles County
                                                                   Super. Ct. No. BA474528)
           v.

 JOSE MIJEL ZENDEJAS,

           Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Victor D. Martinez, Judge. Affirmed.

     Richard Lennon, under the appointment of the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven E. Mercer and Peggy Z.
Huang, Deputy Attorneys General for Plaintiff and Respondent.



                                __________________________
       Jose Zendejas appeals from the trial court’s decision to
revoke his probation and order execution of a previously
suspended three-year prison sentence for attempted robbery. We
affirm.
                 PROCEDURAL BACKGROUND
       On January 19, 2019, Zendejas attempted to steal beer
three times from a 7-Eleven on Whittier Boulevard in Los
Angeles. He threatened both the 7-Eleven clerk and police
officers. Zendejas told the clerk, “Fuck you, let me go or I am
going to kill you.” When confronted by police officers, he said,
“Fuck you, pigs, I know my rights, and I didn’t do shit, don’t
fucking touch me or I will fuck you up, I’m from Wilmas gang.”
Zendejas continued to threaten that the officers “were going to
get blasted by his homies and by him” as the officers arrested
him. While in the patrol car, Zendejas kicked and damaged the
car’s window in an attempt to escape.
       An amended information charged Zendejas with six counts:
attempted robbery (Pen. Code, §§ 664/211); trespass by threat
(§ 601, subd. (a)); two counts of criminal threats (§ 422, subd. (a));
misdemeanor vandalism (§ 594, subd. (a)); and misdemeanor
attempted escape from arrest (§ 836.6, subd. (b)).1 The
information further alleged that Zendejas served a prior prison
term (§ 667.5, subd. (b)), suffered two prior strike convictions
within the meaning of the Three Strikes law (§§ 667, subds. (b)-
(i), 1170.12, subds. (a)-(d)), and suffered two prior serious felony
convictions (§ 667, subd. (a)(1)). He pleaded no contest to
attempted robbery pursuant to a plea agreement under which he
would be placed on probation.

1       All further undesignated section references are to the Penal
Code.




                                  2
       On June 20, 2019, when Zendejas was sentenced, former
section 1203.1, subdivision (a) provided the term of felony
probation generally could not exceed the maximum term of the
sentence and, in cases where the maximum was less than five
years, the term of probation could not exceed five years. (Stats.
2010, ch. 178, § 75.)
       The trial court sentenced Zendejas to the high term of three
years in state prison, suspended execution of the sentence, and
placed Zendejas on three years’ probation. The remaining counts
and enhancements were dismissed. In March 2020, after
Zendejas admitted a probation violation for trying to obtain a
firearm in violation of the no-firearm condition of his probation,
the trial court reinstated probation.
       On May 15, 2020, officers arrested Zendejas for an
altercation with four police officers following a traffic stop. He
was charged with riding a bicycle in the wrong direction (Veh.
Code, § 21650.1), operating a bicycle without a headlight (Veh.
Code, § 21201, subd. (d)(1)), and resisting arrest (§ 148, subd.
(a)(1)). Although the record does not explain what appears to be
an approximately eight-month delay, on February 9, 2021, the
trial court revoked his probation, released Zendejas on his own
recognizance and ordered him to return to court on March 2,
2021. At the time, Zendejas had been on probation for almost 20
months. In the interim, the Legislature had enacted legislation
that limited the term of probation for most felony offenses to two
years.2 (§ 1203.1, subd. (a).)


2      Effective January 1, 2021, Assembly Bill No. 1950 (2019-
2020 Reg. Sess.) (AB 1950) amended section 1203.1, subdivision
(a) to limit the probation term for felony offenses to two years.
(§ 1203.1, subd. (a).) Subdivision (l) of section 1203.1 lists certain




                                  3
       Zendejas failed to appear on March 2, 2021, and the trial
court issued and held a bench warrant until March 5, 2021. The
next day, on March 3rd, Montebello police officers were
dispatched to Zendejas’s family home after his parents reported
that Zendejas had told them he had a gun. Officers arrested
Zendejas for violating probation and found contraband on him
during a search at the jail. The district attorney charged
Zendejas with bringing a controlled substance into a custodial
facility (§ 4573).
       After several hearings were continued, on May 5, 2021,
Zendejas, then in custody, appeared in court and admitted he had
violated the probation condition that he obey all laws.3 The
violation was based on Zendejas resisting arrest in May 2020 and
bringing contraband into the jail in March 2021. The prosecutor
offered to dismiss the pending charges if Zendejas were sentenced
to the three years in state prison the court had previously
suspended. (The prosecutor ultimately did dismiss those
charges.)
       Zendejas asked the trial court to continue sentencing to
consider his past performance while on probation and the
circumstances of the probation violations. The court found
Zendejas in violation of probation and continued the matter for
sentencing. The court confirmed it had not made up its mind,

exceptions to the two-year probation limit, which are not present
here.

3     The probation violation hearing occurred over several
months. Initially heard by Hon. Joan Chrostek, it was
transferred to Hon. Victor Martinez. No claim of error is based
on the matter being heard by two judges.




                                4
indicating “the question is do I reinstate probation, which in this
case I would consider the new conduct related to whether I
reinstate probation. But as to what sentence I impose, if I impose
judgment, that’s already been decided . . . .”4
      At sentencing, Zendejas asked the court to follow the
Probation Department’s recommendation to send him to a six-
month or year-long rehabilitation program. In a motion to
reinstate probation, Zendejas affirmed the Los Angeles County
Department of Mental Health court liaison had secured a bed for
him at an intensive residential program. Although he had
previously participated in an outpatient alcohol program and a
DUI school program, Zendejas told the court that he expected a
more comprehensive residential program would be successful.
Zendejas argued he had reported to probation regularly, he was
willing to participate in the rehabilitation program, and the
factors specified in California Rules of Court, rule 4.414 weighed
in favor of probation.
      The prosecutor opposed, pointing out that Zendejas had an
extensive, and increasingly violent, criminal record. She read
into the record his juvenile adjudications and his adult
convictions beginning in 1997. Included was a conviction for
carjacking for which he was sentenced to eight years in prison.
The prosecutor also noted that in March 2020 Zendejas had
admitted a probation violation for failing to obey all laws. The
court had revoked and reinstated his probation on that occasion.
The prosecutor believed Zendejas presented a public safety issue


4     Because the court imposed and suspended execution of the
three-year sentence, it lacked authority to impose a different
sentence if it decided to revoke, and not reinstate, probation.
(People v. Howard (1997) 16 Cal.4th 1081, 1088.)




                                5
because he refused to cooperate with the police when they
attempted to stop him for the 2020 traffic infractions and was
forcibly restrained by several officers. The final straw, argued
the prosecutor, was that on March 3, 2021, after his probation
violation hearing had been scheduled, Zendejas was rearrested
after his family told Montebello police officers that Zendejas
punched walls, threatened his family, and said he had a gun.
       The court denied Zendejas’s motion to reinstate probation,
citing two reasons for its decision. While acknowledging Zendejas
appeared to be willing to address the cause of his problems at
this stage of his life, the court found Zendejas had had an alcohol
problem for years and had multiple opportunities to confront it
but failed to do so. He had previously participated in a
rehabilitation program without success and had declined other
rehabilitation programs offered to him after convictions for
driving under the influence.
       The court’s “other big problem” was that it had “no
authority whatsoever to extend probation beyond the two-year
maximum term that AB 1950 mandates,” even if Zendejas agreed
to extend his probationary term. The trial court determined it
could not order Zendejas to a six-month program because his
probation was set to expire the following month.
       Defense counsel urged the court to extend probation beyond
the two-year maximum imposed by AB 1950, arguing In re
Estrada (1965) 63 Cal.2d 740 allowed only beneficial statutes to
be retroactively applied.5 Because AB 1950 in this circumstance


5      In re Estrada, supra, 63 Cal.2d at page 740 held that
amendatory statutes that lessen the punishment for criminal
conduct are ordinarily intended to apply retroactively to cases not
final on appeal.




                                6
would work to Zendejas’s detriment, counsel argued it did not
apply. The court disagreed, reasoning, “Sometimes the laws have
that impact. In this case of Mr. Zendejas, I do not have that
ability. And the point is it didn’t hurt Mr. Zendejas. What hurt
Mr. Zendejas was him violating his probation. That’s what hurt
Mr. Zendejas. What hurt Mr. Zendejas is him not addressing the
problems earlier when he had multiple opportunities. That’s
what hurt Mr. Zendejas.”
       The court imposed the previously suspended three-year
prison sentence and calculated Zendejas had served 556 days of
actual custody. Zendejas appealed.
                           DISCUSSION
       The standard for revoking and either terminating or
reinstating probation is well known. A trial court is authorized
to revoke and terminate probation “if the interests of justice so
require and the court, in its judgment, has reason to believe from
the report of the probation or parole officer or otherwise that the
person has violated any of the conditions of their supervision, or
has subsequently committed other offenses, regardless of
whether the person has been prosecuted for those offenses.”
(§ 1203.2, subd. (a).) “In deciding whether to permanently revoke
supervision, the judge may consider the nature of the violation
and the defendant’s past performance on supervision.” (Cal.
Rules of Court, rule 4.435(a).) The trial court should also
consider what the defendant’s violation “portend[s] for future
conduct” and whether “he can conform his behavior to the
parameters of the law.” (People v. Beaudrie (1983)
147 Cal.App.3d 686, 691; accord, People v. Johnson (1993)
20 Cal.App.4th 106, 110–111.)




                                 7
       We review a trial court’s decision to revoke and terminate
or reinstate probation for an abuse of discretion. (People v.
Rodriguez (1990) 51 Cal.3d 437, 443; People v. Kingston (2019)
41 Cal.App.5th 272, 278.) “When the record reveals that a
defendant’s violation of the terms of probation was the result of
irresponsible or willful behavior, termination of probation and
imposition of a prison sentence is no abuse of discretion.”
(Kingston, at p. 278; accord, People v. Bauer (2011)
193 Cal.App.4th 396, 400–401 [no abuse of discretion to
terminate probation for defendant with “ ‘abysmal’ ” probation
record].)
       Here, Zendejas admitted to two separate probation
violations in the 20 months between his sentencing and the trial
court’s eventual decision not to reinstate probation. As to the
violation in March 2020, the court reinstated probation and gave
Zendejas the opportunity to comply with its terms and conditions.
Zendejas failed to do so. Zendejas then again violated probation
two months later: he fought with four officers when they
attempted to stop him for riding a bicycle in the wrong direction
and without headlights. Although the trial court indicated that
Zendejas’s motion to reinstate probation was “very persuasive,” it
ultimately declined to reinstate because of Zendejas’s multiple
probation violations and his repeated failure to address his
alcohol problem despite several opportunities to do so. Given this
record, the trial court did not abuse its discretion when it denied
Zendejas’s motion to reinstate probation.
       We need not address whether the trial court erred when it
cited to “the other big problem” — AB 1950 — in denying
Zendejas’s request for reinstatement of probation. Our reading of
the record is that the court gave two independent reasons when it




                                8
denied reinstatement: (1) Zendejas’s behavior while on probation
and his failure to address his alcoholism despite multiple
opportunities to do so and (2) the two-year limit imposed by AB
1950. We may affirm the trial court’s ruling on either ground.
                         DISPOSITION
     The judgment is affirmed.




                                         RUBIN, P. J.
WE CONCUR:




                 BAKER, J.




                 MOOR, J.




                               9